Citation Nr: 0430238	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-07 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (noncompensable) rating for 
residuals, left deltoid injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served in excess of 20 years of service and 
retired from active duty in July 1982.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
St.  Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a compensable rating for 
residuals, left deltoid injury.  The notice of disagreement 
(NOD) was received by the RO in April 2002.  The statement of 
the case (SOC) was issued in September 2002.  The substantive 
appeal (VA Form 9) was received in March 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's residuals, left deltoid injury, are more severe 
than the current evaluation reflects.  He complains of pain, 
weakness, and an inability to do overhead work.  

The veteran underwent VA examination in October 2001.  During 
the examination, it was noted that when the veteran has 
flare-ups, it interferes with his range of motion of his 
shoulder.  The holding of the United States Court of Appeals 
for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995) was that when a veteran alleges he suffers pain 
due to a service-connected musculoskeletal disability in 
which the degree of disability is based on consideration of 
limitation of motion, an examiner's report should assess the 
degree of additional functional loss, if any, due to the 
pain, weakened movement, excess or premature fatigability, or 
incoordination.  Although the examiner indicated that range 
of motion of the left shoulder was noted with consideration 
of pain, weakness, fatigue, and incoordination, he did not 
assess the degree of additional functional loss, if any, that 
was due to these findings.  The examiner should have 
addressed these findings, and indicated in the examination 
report whether he was able to indicate the additional 
functional loss due to flare-ups.   

Further, VA's duty to assist the veteran includes obtaining a 
thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's 
disabilities.  Therefore, prior to final adjudication of the 
claim, the veteran should undergo a current VA examination 
which addresses whether or not the veteran has arthritis, 
pain on use, flare-ups, and discusses the criteria set forth 
in DeLuca.  

Accordingly, the case is remanded for the following:

1.  Notify the veteran of the evidence that would 
substantiate his claim for an increased rating for 
his left deltoid disability, the information he is 
to provide, and that which VA will obtain.  Also 
ask him to submit any relevant evidence on this 
issue that he has in his possession.   

2.  Obtain all VA treatment records related to the 
veteran's left shoulder disability from July 2001 
to the present, if any, and associate them with the 
claims folder.  

3.  Schedule the veteran for an appropriate VA 
examination to assess the severity of his service-
connected let deltoid disability.  The claims 
folder should be made available to the examiner, 
and the examiner is asked to indicate that he or 
she has reviewed the claims folder.  All necessary 
testing should be done, and specifically range of 
motion studies (in degrees).  The examiner should 
determine whether there is pain, weakened movement, 
excess fatigability, or incoordination and, if 
feasible, these determinations should be expressed 
in terms of the degree of additional range of 
motion loss due to such factors.  The examiner 
should express an opinion as to whether pain 
significantly limits functional ability during 
flare-ups or when the left shoulder is used 
repeatedly over a period of time.  This 
determination also should be portrayed, if 
feasible, in terms of the degree of additional 
range of motion loss due to pain on use during 
flare-ups.  

4.  Thereafter, the RO should readjudicate the 
claim.  If the benefit sought is not granted, he 
and his representative should be provided with an 
appropriate Supplemental Statement of the Case, 
which should include the various criteria 
applicable to evaluating left shoulder impairment.  
Provide an appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


